Citation Nr: 1735965	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-06 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to an initial rating in excess of 0 percent disabling for multiple lipomas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1967.  The Veteran's service included service in Vietnam, wherein he received the Combat Infantryman Badge and Bronze Star Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran submitted a VA Form 9 on these issues in March 2013 wherein he elected to forego a Board hearing.

The Board notes that the Veteran has a separate appeal on the issues of service connection for headaches, an increased rating for posttraumatic stress disorder, and a total rating based on unemployability.  However, he has requested a hearing before the Board on those issues, which has not yet been scheduled.  Adjudication of those issues will be at a later date, if appropriate. 

The issues of service connection for asthma, and an increased rating for multiple lipomas, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In March 2013 the Veteran submitted lay statements that included his being hospitalized, on multiple occasions, during basic training for respiratory related issues.  Historically, the Veteran has been denied service connection for his asthma, claimed as a respiratory condition, because there is no medical evidence showing the condition began in, or is otherwise due to, military service.  Records of the Veteran's alleged hospitalizations are not included within the claims file, and, as there is no indication the RO attempted to obtain these records from the NPRC, the Board finds a remand is necessary to attempt to obtain this evidence pursuant to VA's duty to assist.

As for the Veteran's increased rating claim for multiple lipomas, claimed as a skin condition, the Veteran was last afforded a VA examination in December 2009 to assess the condition of his scarring.  During the examination, the VA examiner noted 10 scars spread between the Veteran's abdomen, right arm, and right thigh and labeled them as superficial and/or non-tender.  The Veteran asserts that his multiple lipomas, currently rated as 0 percent disabling, have increased in severity since the last examination and warrant a higher rating based on having five or more scars that are painful or unstable.  Specifically, the Veteran stated that his scars are painful, tender, and always have a burning/stinging sensation comparable to sunburn.  The Board finds that a new VA examination is required to assess the worsening condition of the Veteran's scars in order to determine if a higher rating is warranted in this case.

Accordingly, the case is REMANDED for the following action:

1. Obtain all available VA medical records from Orlando VAMC, dated from May 2014 to present.

2. Contact the NPRC to search for hospitalization records at Fort Dix between August 1965 and February 1966.  A negative response is required if any such records are unavailable.  All efforts in this regard and any negative results should be noted in the record and communicated to Veteran pursuant to 38 C.F.R. § 3.159 (e).

3. Then, schedule the Veteran for a VA examination to assess the alleged increase in severity of his service-connected lipomas and the related scarring.  The examiner should note which scars, if any, are "unstable or painful."

4. Finally, readjudicate the issues on appeal and if any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time to respond, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







